Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered.
Claims 1-2, 6, 8, 12 and 14 are currently amended.
Claims 3, 10-11 and 24-26 are cancelled.
Claims 1-2, 4-9, 12-23 and 27-32 are pending.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on August 10, 2020 is again acknowledged.  The traversal was on the ground(s) that Table 2 in Julio et al does not represent mutant genes, and that it would not be a burden to examine all the claims, noting that the Examiner of the international PCT application examined all of the claims and recognized novelty in all of the claims.  After further consideration, Groups I and II have been rejoined. 
However, Groups III-V, claims 20, 24-26 and 29-30 are withdrawn as being drawn to non-elected inventions, given that it would be an undue burden to search and examine the additional methods of Groups III and IV, which are not drawn to methods of producing plants with mutated translation initiation factors, but rather to introduction of other factors into a plant, and to polynucleotides for use in a method to detect a mutation, and Group V is drawn to a DNA marker for determining virus 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2, 4-9, 12-19, 21-23, 27-28 and 31-32 are examined on the merits as drawn to the elected invention.
Claims 20 and 29-30 are withdrawn as drawn to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 12-19, 21-23, 27-28 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 4-9, 12-19, 21-23, 27-28 and 31-32 are indefinite in that it is unclear how many mutations are present in the claimed plants, and which of the named genes are mutated in the claimed plants.  Claim 1 recites “tobacco plant including a mutation”, yet two different genes are suppressed.  In addition, “eIF(iso)4E-S” and “eIF4E2-T” have been deleted in lines 10 and 12 of claim 1, and in lines 12 and 14 of claim 14, yet these genes are still recited later in the claims, and claim 5 depended on claim 1, and claims 17 and 32 depend on claim 14 and each requires “eIF(iso)4E-S”, but it is unclear if there is 
Claims 1, and claims, 12-13, 27-28 and 31 dependent thereon, are indefinite in the recitation that the expression of the initiation factor gene “is suppressed as compared with a wild type for the virus-resistant tobacco plant”, given that “wild type” is subjective, and there is no indication of what would be considered “wild type” or what that expression would be.  And the term "suppressed" or “suppressing” in claims 1-3 and 14 are relative terms which render the claim indefinite, and the comparison to “wild type” does not provide a comparison that identifies the level of expression.  The term "suppressed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Whether or not a translation initiation factor sequence has been suppressed or not cannot be evaluated, since the level of expression of a non-suppressed sequence would have to be provided for comparison.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Applicants’ arguments filed July 14, 2021 have been fully considered but they are not persuasive.  Applicants argue that the amendment of the claims should overcome the rejection, stating that “wild type” in the claims “represents wild type Nicotiana plant”, and that claim 2 has been amended to specify that eIF(iso)4E-T gene function is compared with SEQ ID NO: 12, and eIF4E2-S gene function is compared with SEQ ID NO: 3, and claim 14 has been amended to recite that the mutant causes suppressed gene function of both eIF(iso)4E and eIF4E2.  
The Examiner maintains that claim 1 does not provide a SEQ ID NO as a basis for comparison, and it can’t be determined what would constitute a wild type Nicotiana plant or the gene sequence or function of wild type.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 12-19, 21-23, 27-28 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a virus-resistant tobacco in which an eIF(iso)4E-S or eIF(iso)4E-T, and an eIF4E2-S or eIF4E2-T, which is non-functional with respect to a virus is produced or in which expression of said factor is suppressed, wherein the tobacco may have a mutation in the translation initiation factor gene causing the factor to be non-functional or suppressed, and wherein the eIF(iso)4E-S is at least 88% identical to SEQ ID NO: 8,  the eIF(iso)4E-T is at least 88% identical to SEQ ID NO: 11, the eIF4E2-S is at least SEQ ID NO: 2, and the eIF4E2-T is at least 88% identical to SEQ ID NO: 5.  However, the specification only discloses the eIF4E2-S of SEQ ID NO: 1 encoding SEQ ID NO: 2 and having the genomic sequence of SEQ ID NO: 3;  and the eIF4E2-T of SEQ ID NO: 4 encoding SEQ ID NO: 5, and having the genomic sequence of SEQ ID NO: 6; the eIF(iso)4E-S of SEQ ID NO: 7 encoding SEQ ID NO: 8, and having the 
The specification discloses reduced expression of pairs of these disclosed sequences in Nicotiana plants resulting in a reduction in disease symptoms from PVY, PVY-B and TBTV.  The specification discloses the specific translation initiation factors of SEQ ID NO: 1, 4, 7 and 10 that can be rendered non-functional by mutation or by use of SEQ ID NO: 13 and 14 as trigger sequences.  The specification does not describe the particular structural features that are required in sequences other than the specified pairs of sequences that have been disclosed, while the claims are still broadly drawn to sequences having as little as 88% sequence identity to SEQ ID NO: 2, 5, 8 and 11.  The claims are drawn to a multitude of possible structures which when suppressed will result in the functional activity of a reduction in disease symptoms from PVY, PVY-B and TBTV in Nicotiana plants, yet only Nicotiana plants comprising two specific pairs of sequences having suppressed expression have been disclosed that result in that effect.  And the specification does not specifically set forth particular sequence motifs that would describe the genus.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative 
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

Applicants’ arguments filed July 14, 2021 have been fully considered but they are not persuasive.  Applicants argue that the claims have been amended to require that eIF4E2-S and eIF(iso)4E-T genes exist in the genome of the Nicotiana plant and specify the percent identity to SEQ ID NO: 2 and 11, and assert that the present application demonstrates the Nicotiana tabacum acquires resistance to PVY and PVY-B as a result of suppression of eIF4E2-S and eIF(iso)4E-T genes.


Claim Rejections - 35 USC § 112
Claims 1-2, 4-9, 12-19, 21-23, 27-28 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for tobacco plants transformed with RNAi constructs comprising SEQ ID NO: 13 and 14 that have suppressed expression of an S-type and a T-type eIF4E gene and is resistant to PVY and PVY that breaks resistance to the Virgin A mutant of tobacco, does not reasonably provide enablement for any virus-resistant tobacco in which an eIF(iso)4E-S or eIF(iso)4E-T, and an eIF4E2-S or eIF4E2-T, which is non-functional with respect to a virus is produced or in which the gene function of said factor is suppressed, wherein the tobacco may have a mutation in the translation initiation factor gene causing the factor to be suppressed, and wherein the eIF(iso)4E-S is at least 88% identical to SEQ ID NO: 8,  the eIF(iso)4E-T is at least 88% identical to SEQ ID NO: 11, the eIF4E2-S is at least SEQ ID NO: 2, and the eIF4E2-T is at least 88% identical to SEQ ID NO: 5.  However, the specification only discloses the eIF4E2-S of SEQ ID NO: 1 encoding SEQ ID NO: 2 and having the genomic sequence of SEQ ID NO: 3;  and the eIF4E2-T of SEQ ID NO: 4 encoding SEQ ID NO: 5, and having the genomic sequence of SEQ ID NO: 6; the eIF(iso)4E-S of SEQ ID NO: 7 encoding SEQ ID NO: 8, and having the genomic sequence of SEQ ID NO: 9; the eIF(iso)4E-T of SEQ ID NO: 10 encoding SEQ ID NO: 11 and having the genomic sequence of SEQ ID NO: 12, and further wherein the mutation is produced by ethyl methane sulfonate (see claim 16).  The specification does not enable any person make and/or use the invention commensurate in scope with these claims.  
The specification only discloses the use of SEQ ID NO: 13 and 14 trigger sequences for the reduction of the S-type and T-type genes by RNAi suppression (at pages 110-115 of the specification).  The use of ethyl methane sulfonate to produce mutations in tobacco is unpredictable, given the random nature of mutagenesis.  The specification has not disclosed any plants having either one or both mutant genes, as set forth in the claims, and if such a plant were disclosed, then enablement of that plant would require the deposit of seeds, given the high level of unpredictability that one skilled in the art could produce the same plant by random mutagenesis.
Given the uncertainty of producing a virus-resistant tobacco plant that has suppressed gene function of an eIF(iso)4E-T and an eIF4E2-S, and is resistant to a strain of PVY that breaks virus resistance of Virgin A mutant, and a PVY, and particularly the uncertainty of producing said plant by random mutagenesis; and given the lack of working examples of said plants; and the absence of guidance for producing said plant other than by use of SEQ ID NO: 13 and 14 for RNAi suppression; and in view of the breadth of the claims, which encompass any virus-resistant tobacco plant comprising the claimed combination of suppressed translation initiation factor genes, and having the specific virus resistances to PVY, including the strain that breaks virus resistance of Virgin A mutant of a tobacco; and given the absence of a teaching of such a plant in the prior art; it would require undue experimentation by one skilled in the art to make and/or use the invention, as broadly claimed.


 Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662